DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 46-54, 65-71, 93 in the reply filed on 12/15/2021 is acknowledged.
Claims 55, 57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2021.
Species election of IL-17RA and TNFα is acknowledged. Claims 68-70 are further withdrawn as claims are drawn to non-elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50, 65-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 50, 65-67 recite “target pathway” and “different target pathways”. It is not clear from claims and specification what such target and pathway are and which one is different.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dean et al (US 2004/0023382, February 2004).
Dean et al disclose a single-stranded modified oligonucleotide of SEQ ID NO: 78 (see Table 1 on page 29), 20 nucleotides long and 100% complementary to nucleotides 3297-3316 of instant SEQ ID NO: 302, which comprises central gap of 10 2’-deoxynucleotides and 5’ and 3’ 5 2’-methoxyethyl nucleotide wings, the internucleotide linkages are phosphorothioate (see paragraph [0295]). Dean et al also disclose that oligonucleotides can have phosphodiester wings and phosphorothioate gap (see paragraph [0240]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 46-54, 65-67, 71 and 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banga et al (JACS, 2014, 136: 9866-9869, cited from IDS) and in further view of Schnell et al (WO 201/143608, November 2011, cited from IDS) and Schmidt et al (WO 99/27086, June 1999).
Banga et al teach liposomal spherical nucleic acids comprising liposomal core and oligonucleotides positioned on the outside of the core, such complexes improving cellular internalization (see Abstract, Scheme 1 on page 9866) and can be used for improved delivery of antisense oligonucleotides (see first column on page 9866).
Banga et al do not teach multiplex antisense oligonucleotide spherical nucleic acid comprising antisense oligonucleotides 10-30 nucleotides in length targeting IL-17RA and TNFα for treatment of psoriasis and potentially comprising antisense oligonucleotide to a third gene, each oligonucleotide being present in equimolar amount.

Schmidt et al teach antisense oligonucleotides 8-18 nucleotides in length targeting TNFα (see Abstract), which can be used for treatment of psoriasis (see last five lines on page 11).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to form a multiplex particle such as described by Banga et al with antisense oligonucleotides for treatment of psoriasis as taught by Schnell et al and Schmidt et al. One of the ordinary skill in the art would be motivated to do so in order to improve delivery of oligonucleotides as taught by Banga et al and in order to target two or possibly more different genes responsible for psoriasis as taught by Schnell et al and Schmidt et al. It is obvious to combine things having separately same effect (In re Kerkhoven, MPEP 2144.06). Further it would have been obvious to add additional oligonucleotides to such particle to target the same or different genes responsible for disease development. It would be a matter of ordinary optimization to define the amount of oligonucleotides targeting different genes. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 46-54, 65-71 and 93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,182,988 in view of Schnell et al and Schmidt et al, above. Claims from ‘988 recite spherical nucleic acid particle comprising antisense oligonucleotides. Teachings of Schnell et al and Schmidt et al are discussed above. It would have been obvious to form a multiplex spherical nucleic acid comprising antisense oligonucleotide targeting IL-17RA and TNF as taught by Schnell et al and Schmidt et al in order to treat psoriasis as suggested by Schnell et al and Schmidt et al.

Claims 46-54, 65-71 and 93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,704,043 in view of Schnell et al and Schmidt et al, above. Claims from ‘043 recite spherical nucleic acid particle comprising antisense oligonucleotide targeting IL-17RA. Teachings of Schnell et al and Schmidt et al are discussed above. It would have been obvious to form a multiplex spherical nucleic acid comprising antisense oligonucleotide targeting IL-17RA and TNF as taught by Schmidt et al in order to treat psoriasis as suggested by Schnell et al and Schmidt et al.

Claims 46-54, 65-71 and 93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 10,208,310 in view of Schnell et al and Schmidt et al, above. Claims from ‘310 recite nucleic acid particle comprising antisense oligonucleotide targeting TNF. Teachings of Schnell et al and Schmidt et al are discussed above. It would have been obvious to form a multiplex spherical nucleic acid comprising antisense .

Claims 46-54, 65-71 and 93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 10,760,080 in view of Schnell et al, above. Claims from ‘080 recite methods of treating psoriasis with spherical nucleic acid particle comprising antisense oligonucleotide targeting TNF. Teachings of Schnell et al are discussed above. It would have been obvious to form a multiplex spherical nucleic acid comprising antisense oligonucleotide targeting TNF and IL-17RA as taught by Schnell et al in order to treat psoriasis as suggested by Schnell et al and claims from ‘080.

Claims 46-54, 65-71 and 93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of copending Application No. 16/883,756 in view of Schnell et al, above. Claims from ‘756 teach spherical nucleic acid particle comprising antisense oligonucleotides targeting TNF for treatment of a variety of diseases including psoriasis. Teachings of Schnell et al are discussed above. It would have been obvious to form a multiplex spherical nucleic acid comprising antisense oligonucleotide targeting TNF and IL-17RA as taught by Schnell et al in order to treat psoriasis as suggested in claims of ‘756 and by Schnell et al.
This is a provisional nonstatutory double patenting rejection.

s 46-54, 65-71 and 93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-72 of copending Application No. 16/930,977 in view of Schnell et al, above. Claims from ‘977 teach spherical nucleic acid particle comprising antisense oligonucleotides targeting TNF for treatment of a variety of diseases including psoriasis. Teachings of Schnell et al are discussed above. It would have been obvious to form a multiplex spherical nucleic acid comprising antisense oligonucleotide targeting TNF and IL-17RA as taught by Schnell et al in order to treat psoriasis as suggested in claims of ‘977 and by Schnell et al.
This is a provisional nonstatutory double patenting rejection.

Claims 46-54, 65-71 and 93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 10, 14-16, 49-62 of copending Application No. 17/011,658 in view of Schnell et al and Schmidt et al, above. Claims from ‘658 teach spherical nucleic acid particle comprising antisense oligonucleotides. Teachings of Schnell et al and Schmidt et al are discussed above. It would have been obvious to form a multiplex spherical nucleic acid comprising antisense oligonucleotides targeting TNF and IL-17RA as taught by Schnell et al and Schmidt et al in order to treat psoriasis as suggested by Schmidtet al and Schnell et al.
This is a provisional nonstatutory double patenting rejection.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635